Broyles, C. J.
The petition, properly construed most strongly against the plaintiff’s cause, shows that by ordinary care he could have avoided the consequences of the alleged negligence of the defendant after such *184negligence became existent, and the court did not err in dismissing the case upon the general demurrer interposed. The case of Cowart v. Savannah Electric Co., 5 Ga. App. 664 (63 S. E. 804), relied on by counsel for the plaintiff in error, is distinguished by its particular facts from this case.
Decided December 14, 1926.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.

George C. Heyward Jr., Charles D. Russell, for plaintiff,
cited: 5 Ga. App. 664; Id. 625; 13 Ga. App. 124, 128; Civil Code (1910), § 2780; 146 Ga. 297; 143 Ga. 93; 121 Ga. 443; 22 Ga. App. 676; 16 Ga. App. 741; Id. 1.
Lawrence & Abrahams, for defendant,
cited: 16 Ga. App. 1; Id. 741; 22 Ga. App. 676; Civil Code (1910), 4426; 87 Ga. 6; 129 Ga. 388; 121 Ga. 38; 30 Ga. App. 466 (4), 468; 35 Ga. App. 369; 208 N. W. 932.